Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 1 of 11 PageID: 115



PRICE, MEESE, SHULMAN & D’ARMINIO, PC
50 Tice Boulevard
Woodcliff Lake, NJ 07677
201-391-3737
Counsel for Defendant
Experian Information Solutions, Inc.


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 ERIC STOBEZKI,

                      Plaintiff,                  CIVIL NO. 19-14620-ES-SCM
 vs.

 EQUIFAX INFORMATION SERVICES,
 LLC., TRANS UNION, LLC.,
 EXPERIAN INFORMATION SOLUTIONS,                  EXPERIAN INFORMATION
 INC., FRONTIER COMMUNICATIONS                    SOLUTIONS, INC.’S ANSWER TO
 CORPORATION, COMENITY CAPITAL                    COMPLAINT
 BANK,
                 Defendants


       Experian Information Solutions, Inc. (“Experian”), by its undersigned counsel, answers

the Complaint herein as follows:

                       RESPONSE TO JURISDICTION AND VENUE

       1.      In response to paragraph 1 of the Complaint, these are legal conclusions and are

not subject to denial or admission.

       2.      In response to paragraph 2 of the Complaint, these are legal conclusions and are

not subject to denial or admission.

       3.      In response to paragraph 3 of the Complaint, these are legal conclusions and are

not subject to denial or admission. To the extent a response is required, Experian denies any

violation of the FCRA.
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 2 of 11 PageID: 116



                                        RESPONSE TO PARTIES

       4.       In response to paragraph 4 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       5.       In response to paragraph 5 of the Complaint, these are legal conclusions and are

not subject to denial or admission.

       6.      In response to paragraph 6 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       7.      In response to paragraph 7 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       8.      In response to paragraph 8 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       9.      In response to paragraph 9 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       10.     In response to paragraph 10 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       11.     In response to paragraph 11 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       12.     In response to paragraph 12 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       13.     In response to paragraph 13 of the Complaint, Experian admits it is an Ohio

corporation with offices located in Costa Mesa, California, with an agent for service in West

Trenton, NJ. Experian further admits it is a consumer reporting agency as defined by §1681a(f)

of the FCRA. Experian denies the remaining allegations.


                                                  2
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 3 of 11 PageID: 117



       14.     In response to paragraph 14 of the Complaint, Experian admits it is a consumer

reporting agency as defined by §1681a(f) of the FCRA. Experian denies the remaining

allegations.

       15.     In response to paragraph 15 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       16.     In response to paragraph 16 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

               RESPONSE TO PLAINTIFF’S FACTUAL ALLEGATIONS

       17.     Experian repeats it responses to the preceding paragraphs.
       18.     In response to paragraph 18 of the Complaint, Experian denies the allegations as

they may pertain to Experian and is without knowledge or information sufficient to form a belief

as to the truth of the allegations as they may pertain to other named defendants.

       19.     In response to paragraph 19 of the Complaint, Experian denies the allegations as

they may pertain to Experian and is without knowledge or information sufficient to form a belief

as to the truth of the allegations as they may pertain to other named defendants.

       20.     In response to paragraph 20 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       21.     In response to paragraph 21 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       22.     In response to paragraph 22 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       23.     In response to paragraph 23 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.



                                                  3
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 4 of 11 PageID: 118



       24.     In response to paragraph 24 of the Complaint, Experian denies the allegations as

they may pertain to it and is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph as they may pertain to other defendants.

       25.     In response to paragraph 25 of the Complaint, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph.

       26.     In response to paragraph 26 of the Complaint, Experian denies the allegations as

they may pertain to it and is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph as they may pertain to other defendants.

       27.     In response to paragraph 27 of the Complaint, Experian denies the allegations as

they may pertain to it and is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph as they may pertain to other defendants.

       28.     In response to paragraph 28 of the Complaint, Experian denies the allegations as

they may pertain to it and is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph as they may pertain to other defendants.

       29.     In response to paragraph 29 of the Complaint, Experian denies the allegations as

they may pertain to it and is without knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph as they may pertain to other defendants.

       30.     In response to paragraph 30 of the Complaint, Experian denies the allegations.

       31.-42. The allegations contained in paragraphs 31 through 42 are not directed to

Experian and Experian makes no response thereto. To the extent any of the allegations are

directed to Experian, Experian denies same.




                                                  4
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 5 of 11 PageID: 119



                                   RESPONSE TO COUNT I

       43.-49. In response to paragraphs 43-49 of the Complaint the allegations are not directed

to Experian and Experian makes no response thereto. To the extent a response is required,

Experian denies the allegations as they may pertain to it.

                                  RESPONSE TO COUNT II

       50.-56. In response to paragraphs 50-56 of the Complaint the allegations are not directed

to Experian and Experian makes no response thereto. To the extent a response is required,

Experian denies the allegations as they may pertain to it.

                                  RESPONSE TO COUNT III

       57.-63. In response to paragraphs 57-63 of the Complaint the allegations are not directed

to Experian and Experian makes no response thereto. To the extent a response is required,

Experian denies the allegations as they may pertain to it.

                                  RESPONSE TO COUNT IV

       64.-70. In response to paragraphs 64-70 of the Complaint the allegations are not directed

to Experian and Experian makes no response thereto. To the extent a response is required,

Experian denies the allegations as they may pertain to it.

                                  RESPONSE TO COUNT V


       71.     Experian repeats it responses to the preceding paragraphs.

       72.     In response to paragraph 72 of the Complaint, these are legal conclusions and are

not subject to denial or admission. To the extent a response is required, Experian denies any

violation of the FCRA.




                                                 5
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 6 of 11 PageID: 120



       73.     In response to paragraph 73 of the Complaint, these are legal conclusions and are

not subject to denial or admission. To the extent a response is required, Experian denies any

violation of the FCRA.

       74.     In response to paragraph 74 of the Complaint and its subparts, Experian denies the

allegations.

       75.     In response to paragraph 75 of the Complaint, Experian denies the allegations.

       76.     In response to paragraph 76 of the Complaint, Experian denies the allegations.

       77.     In response to paragraph 77 of the Complaint, these are legal conclusions and are

not subject to denial or admission. To the extent a response is required, Experian denies any

violation of the FCRA.

                                 RESPONSE TO COUNT VI


       78.     Experian repeats it responses to the preceding paragraphs.

       79.     In response to paragraph 79 of the Complaint, these are legal conclusions and are

not subject to denial or admission. To the extent a response is required, Experian denies any

violation of the FCRA.

       80.     In response to paragraph 80 of the Complaint, Experian denies the allegations.

       81.     In response to paragraph 81 and its subparts of the Complaint, Experian denies the

allegations

       82.     In response to paragraph 82 of the Complaint, Experian denies the allegations.

       83.     In response to paragraph 83 of the Complaint, these are legal conclusions and are

not subject to denial or admission. To the extent a response is required, Experian denies any

violation of the FCRA.




                                                6
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 7 of 11 PageID: 121



       84.     In response to paragraph 84 of the Complaint, these are legal conclusions and are

not subject to denial or admission. To the extent a response is required, Experian denies any

violation of the FCRA and denies the allegations.

                                   RESPONSE TO COUNT VII

       85.-95. In response to paragraphs 85-95 of the Complaint the allegations are not directed

to Experian and Experian makes no response thereto. To the extent a response is required,

Experian denies the allegations as they may pertain to it.

                                  RESPONSE TO COUNT VIII

       96.-107.        In response to paragraphs 96-107 of the Complaint the allegations are not

directed to Experian and Experian makes no response thereto. To the extent a response is

required, Experian denies the allegations as they may pertain to it.

                                   RESPONSE TO COUNT IX

       108-118.        In response to paragraphs 108-118 of the Complaint the allegations are not

directed to Experian and Experian makes no response thereto. To the extent a response is

required, Experian denies the allegations as they may pertain to it.

                                    RESPONSE TO COUNT X

       119-130.        In response to paragraphs 119-130 of the Complaint the allegations are not

directed to Experian and Experian makes no response thereto. To the extent a response is

required, Experian denies the allegations as they may pertain to it.


                           RESPONSE TO JURY TRIAL DEMAND

       131.    In response to paragraph 131 Experian admits that Plaintiff demands trial by jury

on all issues so triable. Experian denies any liability.




                                                   7
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 8 of 11 PageID: 122



       WHEREFORE, Defendant Experian Information Solutions, Inc. prays as follows:

               (1)     That Plaintiff takes nothing by virtue of the Complaint herein and that this
                       action be dismissed in its entirety;
               (2)     For costs of suit and attorneys’ fees herein incurred; and
               (3)     For such other and further relief as the Court may deem just and proper.


                        DEFENDANT EXPERIAN’S SEPARATE DEFENSES

                                 FIRST SEPARATE DEFENSE
                                   (Failure To State A Claim)

         The Complaint herein, and each cause of action thereof, fails to set forth facts sufficient
to state a claim upon which relief may be granted against Experian and further fails to state facts
sufficient to entitle Plaintiff to the relief sought, or to any other relief whatsoever from Experian.

                                    SECOND SEPARATE DEFENSE
                                     (Immunity/Preemption)

       Plaintiff’s state and common law claims are preempted by 15 U.S.C. § 1681h(e) and/or
1681t. Experian did not act with malice or willful intent to injure Plaintiff.


                                 THIRD SEPARATE DEFENSE
                                (Truth/Accuracy Of Information)

       Experian is informed and believes and thereon alleges that all claims against Experian are
barred because all information Experian communicated to any third person regarding Plaintiff
was true.

                                FOURTH SEPARATE DEFENSE
                                     (Indemnification)

       Experian is informed and believes and thereon alleges that any purported damages
allegedly suffered by Plaintiff are the results of the acts or omissions of third persons over whom
Experian had neither control nor responsibility.

                                 FIFTH SEPARATE DEFENSE
                                 (Failure To Mitigate Damages)

       Plaintiff failed to mitigate his damages.




                                                   8
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 9 of 11 PageID: 123



                               SIXTH SEPARATE DEFENSE
                              (Contributory/Comparative Fault)

        Experian is informed and believes and thereon alleges that any alleged damages sustained
by Plaintiff were, at least in part, caused by the actions of Plaintiff herself and resulted from
Plaintiff’s own negligence, which equaled or exceeded any alleged negligence or wrongdoing by
Experian.

                                  SEVENTH SEPARATE DEFENSE
                                        (Estoppel)

        Any damages which Plaintiff may have suffered, which Experian continues to deny, were
the direct and proximate result of the conduct of Plaintiff. Therefore, Plaintiff is estopped and
barred from recovery of any damages.

                               EIGHTH SEPARATE DEFENSE
                                    (Unclean Hands)

       The Complaint and each claim for relief therein that seeks equitable relief, is barred by
the doctrine of unclean hands.

                                NINTH SEPARATE DEFENSE
                                   (Statute of Limitations)

        All or some of the claims for relief in the Complaint herein are barred by the applicable
statutes of limitation, including but not limited to 15 U.S.C. § 1681p.

                               TENTH SEPARATE DEFENSE
                                       (Laches)

               The Complaint and each claim for relief therein is barred by laches.

                             ELEVENTH SEPARATE DEFENSE
                             (Right To Assert Additional Defenses)

       Experian reserves the right to assert additional SEPARATE defenses as such time and to
such extent as warranted by discovery and the factual developments in this case.


       WHEREFORE, Defendant Experian Information Solutions, Inc. prays as follows:




                                                 9
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 10 of 11 PageID: 124




             (1)    That Plaintiff takes nothing by virtue of the Complaint herein and that this
                    action be dismissed in its entirety;
             (2)    For costs of suit and attorneys’ fees herein incurred; and
             (3)    For such other and further relief as the Court may deem just and proper.



 Dated: August 13, 2019                        Respectfully submitted,

                                               /s/ Dorothy Kowal
                                               Dorothy A. Kowal, Esq.
                                               Price, Meese, Shulman & D’Arminio, P.C.
                                               50 Tice Boulevard
                                               Woodcliff Lake, NJ 07677
                                               Telephone: (201) 391-3737
                                               Email: dkowal@pricemeese.com

                                               Attorneys for Defendant
                                               Experian Information Solutions, Inc.




                                              10
Case 2:19-cv-14620-ES-SCM Document 19 Filed 08/13/19 Page 11 of 11 PageID: 125



                                 CERTIFICATE OF SERVICE

                I hereby certify that on this 13th day of August 2019 I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on counsel of record identified via transmission of Notices of

 Electronic Filing generated by CM/ECF.



  Yaakov Saks, Esq.                                   All counsel identified on ECF docket
  Stein Saks Pllc
  285 Passaic Street
  Hackensack, NJ 07601




                                                  /s/Dorothy A. Kowal     __________________
                                                  Dorothy A. Kowal, Esq.
                                                  Counsel for Experian Information Solutions, Inc.




                                                 11
